DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“registration unit”, “recognition unit”, “control unit”, and “output unit” in claim 1, and claims 2-9 by dependency, and 

“input unit” in claim 6, and claims 7 and 8 by dependency. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image1.png
    350
    1184
    media_image1.png
    Greyscale


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0124987 A1) in view of Nakagawa (JP 2019 132928 A – a machine translation is being provided herewith and will be referred to herein below). 

Regarding claim 1, Kim discloses, except for claim elements highlighted in italicized bold below, an in-vehicle information system mounted on a vehicle (see figure 1;

    PNG
    media_image2.png
    100
    718
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    876
    674
    media_image3.png
    Greyscale



a registration unit configured to register identification information and a name of each user and a name of a group including a plurality of users (

    PNG
    media_image4.png
    426
    697
    media_image4.png
    Greyscale

); 

a recognition unit configured to recognize a user who is an occupant of the vehicle based on the identification information (

    PNG
    media_image5.png
    488
    689
    media_image5.png
    Greyscale

); and 

a control unit configured to cause an output unit to output a name corresponding to the user recognized by the recognition means (

    PNG
    media_image5.png
    488
    689
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    241
    400
    media_image6.png
    Greyscale

 ).


a name of a group including a plurality of users”.

	Nakagawa teaches a vehicle mounted facial recognition system for recognizing individual passengers, for suggesting personalized musical choices ( 

    PNG
    media_image7.png
    847
    700
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    606
    816
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    207
    810
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    277
    799
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    111
    806
    media_image11.png
    Greyscale

). 

	Nakagawa not only teaches assigning individual user names:

    PNG
    media_image12.png
    143
    806
    media_image12.png
    Greyscale

	But Nakagawa teaches assigning group names as well:

    PNG
    media_image13.png
    278
    792
    media_image13.png
    Greyscale

. 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to supplement the registration system of Kim, in order to not only register individual users as in currently taught by Kim ( 

    PNG
    media_image4.png
    426
    697
    media_image4.png
    Greyscale



    PNG
    media_image13.png
    278
    792
    media_image13.png
    Greyscale

).   Motivation for registering a “group” comes directly from Nakagawa:  Nakagawa teaches that “when a plurality of occupants are on the vehicle 2, a group name is given to the occupant configuration” and “With this configuration, when a plurality of occupants are detected, a group configuration of a plurality of occupants, that is, when group names are determined and music is proposed, the group evaluation results of the determined groups are determined.  Is retrieved from the music database of the storage unit 12, it becomes possible to quickly search and provide music with higher satisfaction for the group configuration”, as quoted from the captured image above.    Kim, as modified by Nakagawa, serves to “provide music with higher satisfaction for the group configuration” when, for example, in the music or multimedia mode of Kim:

    PNG
    media_image14.png
    217
    506
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    441
    610
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    271
    668
    media_image16.png
    Greyscale

.



Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kim, while the teaching of Nakagawa continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claim 2, the system according to claim 1, wherein in a case in which the name of the group including the plurality of users recognized by the recognition unit has been registered by the registration unit, the control unit outputs the name of the group by the output unit (
	In the Kim/Nakagawa combination as applied to claim 1 above, “groups” of passengers are recognized and registered;  Kim already teaches outputting the names of individual passengers when they are recognized as described in the claim 1 rejection:


    PNG
    media_image17.png
    217
    398
    media_image17.png
    Greyscale


	As modified by Nakagawa, it would have been obvious to output the group name in cases when a “group” of passengers is recognized by the Kim/Nakagawa combination, in order to inform the passengers that the system has recognized a pre-registered group and that the system is in a group mode).

Regarding claim 9, the system according to claim 1, wherein the output unit outputs a message including the name by one of display, voice, and both display and voice (Kim, of the Kim/Nakagawa combination as applied to claim 1, teaches an output display:   

    PNG
    media_image17.png
    217
    398
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    275
    686
    media_image18.png
    Greyscale

).

Regarding claim 3, the system according to claim 1, wherein in one of a case in which the user recognized by the recognition unit is not a plurality of users and a case in which the name of a group including the user recognized by the recognition unit has not been registered by the registration unit, the control unit causes the output unit to output the name of the recognized user (claim 3 defines the default mode of the Kim/Nakagawa combination; when a group has not been registered per the teaching of Nakagawa, Kim continues to function according to the teaching of Kim, whereby a recognized user name is displayed: 

    PNG
    media_image17.png
    217
    398
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    275
    686
    media_image18.png
    Greyscale

 ).

Regarding claim 4, the system according to claim 1, wherein the recognition unit recognizes the user when the user has entered the vehicle (met by Kim of the Kim/Nakagawa combination as applied to claim 1:

    PNG
    media_image19.png
    397
    682
    media_image19.png
    Greyscale



Regarding claim 5, the system according to claim 4, wherein the entry of the user into the vehicle is determined based on at least one of closing of a door of the vehicle, placing of a load on a seat of the vehicle, and attachment of a seat belt of a vehicle ( met by Kim of the Kim/Nakagawa combination as applied to claims 4/1:


    PNG
    media_image20.png
    393
    674
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    210
    659
    media_image21.png
    Greyscale

).

Regarding claim 6, an input unit configured to input the identification information of the user, wherein the recognition unit recognizes the user based on the identification information input by the input unit and the identification information registered by the registration unit (met by Kim of the Kim/Nakagawa combination; Kim inputs the facial recognition information using a camera:

    PNG
    media_image22.png
    412
    664
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    480
    686
    media_image23.png
    Greyscale

). 


Regarding claim 7, the system according to claim 6, wherein the input unit includes an image capturing unit for capturing a face of the occupant of the vehicle, the registration unit can register a facial image of the user as the identification information, and the recognition unit recognizes the user based on the facial image of the user captured by the image capturing unit and the facial image registered by the registration unit (refer to the claim 6 rejection immediately above).

claim 8, the system according to claim 6, wherein the input unit includes an input unit for inputting voice ( 

    PNG
    media_image24.png
    155
    670
    media_image24.png
    Greyscale

).
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665